Citation Nr: 0417011	
Decision Date: 06/28/04    Archive Date: 07/13/04

DOCKET NO.  01-09 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUES

1.  Entitlement to an increased rating for skin disability of 
the feet, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased (compensable) rating for 
prostatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel



REMAND

The veteran served on active duty from December 1950 to March 
1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision by the 
RO that, in part, denied a claim of entitlement to an 
increased (compensable) rating for skin disability of the 
feet and a claim of entitlement to an increased (compensable) 
rating for prostatitis.  By rating action of October 2001, 
the rating for the skin disability was increased from zero to 
10 percent.

In March 2002, the veteran, through his representative, 
requested a hearing before the Board at the RO.  In June 
2002, the representative noted the veteran's desire to have 
the hearing conducted by way of videoconference techniques.  
In July 2002, the Board remanded this case to the RO so that 
such a hearing could be scheduled.  The veteran was scheduled 
for a videoconference hearing on September 18, 2002, and was 
notified of the hearing by way of a letter dated in August 
2002.  The veteran failed to report for the scheduled 
hearing. 

Later in September 2002, the veteran's representative 
submitted a motion for rescheduling the hearing.  38 C.F.R. 
§§ 20.704(d), 20.1304(a)).  The Board granted the motion in 
December 2002.  In July 2003, a request was made for 
production of certain documents contained in the veteran's 
claims file.  The Board did not respond to the request until 
April 2004.  Given this extensive delay in the handling of 
the case, the Board finds that it is now appropriate to 
return the case to the RO so that the veteran and his 
representative may properly prepare for a videoconference 
hearing with a member of the Board.  The case is REMANDED to 
the RO for the following actions:

Arrangements should be made for the 
veteran to appear at the RO for an 
electronic (videoconference) hearing 
before a Veterans Law Judge.  He and his 
representative should be given an 
opportunity to prepare for the scheduled 
hearing.

The appellant need take no action at this point, but he has 
the right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The veteran's case should be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003), (to be codified at 38 U.S.C. §§ 5109B, 7112).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).

